DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-25 are pending 
Applicant did not provide Information Disclosure Statement. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the December 16, 2014 §101 Examination Guidelines and July 30, 2015 update, located at: http://www.uspto.gov/patent/laws-and-regulations/examination-

Regarding step 2A-1, Claims 1-25 recite a judicial exception.  Exemplary claim 1 and similarly claim 20 recite the limitations of 
receiving, via a user interface, a request to present items available via a distribution network including a distributor, wherein a first facility of the plurality of facilities is located within a first portion of the distribution network and is not located within a second portion of the distribution network; causing the user interface to present a plurality of selectable user interface elements, each of the plurality of selectable user interface elements corresponding to an item available from the distributor; determining that a first item that is included in a general order guide associated with the organization is not available in the first portion of the distribution network, wherein the general order guide is useable to create a plurality of facility order guides, each of the plurality of facility order guides corresponding to a respective facility of the plurality of facilities associated with the organization; identifying at least one potential substitute for the first item, wherein the at least one potential substitute includes a second item; determining that the second item is available in the first portion of the distribution network; causing the user interface to present information indicative of availability of the second item in the first portion of the distribution network; receiving, via the user interface, a request to add the second item to the general order guide, the request to add the second item generated in response to selection of a first selectable user interface element associated with the second item; receiving, via the user interface at a first time, a request to associate the general order guide with the plurality of facilities; receiving, at a second time subsequent to the first time, a request to generate the plurality of facility order guides based on the general order guide, wherein each facility order guide of the plurality of facility order guides is to include items from the general order guide that are available in a portion of the distribution network associated with the respective facility and excludes items from the general order guide that are not available in the portion of the distribution network associated with the respective facility; automatically selecting the second item for inclusion in the first facility order guide in lieu of the first item and excluding the first item from the first facility order guide based on unavailability of the first item in the first portion of the distribution network at the second time; causing the first facility order guide to be associated with the first facility for use when creating an order for one or more items to be delivered to the first facility via the distribution network; and providing the first facility order guide to a procurement system, the procurement system configured to: use the first facility order guide to populate a procurement system user interface that facilitates generation of an order by a user associated with the first facility such that the order includes a plurality of items included in the first facility order guide, and place the order with the distributor. These limitations, as drafted, are a process that, under its broadest reasonable interpretations cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. The claims also deal with business transactions, determining business orders, and interactions between suppliers, distributors, and organizations. These claim limitations 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of user interface, database, system, procurement system and processor. These components are recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. 

Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, this does not recite additional limitations
Claim 1 also states user interface
Claim 14, 18, 19, 21, 22, 23, 24 recite database.
Claim 20 recites system, processor, user interface
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in ¶0087-92.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer configurations as seen in ¶0087-92. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 1, 2, and 12-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160267430A1) in further view of Wijaya et al. (US7233914B1) herein Wijaya. 

Regarding claim 1 and similarly claim 20, Smith teaches 


A method (See para 0004- In one embodiment, the present disclosure relates to a method for beverage product acquisition and inventory management.) 

A system for automatically generating an order guide for a facility associated with an organization, the system comprising: at least one hardware processor that is programmed to: (See figure 1 which shows a system with plurality of hardware/devices) (See para 0050- Server 120 includes communications fabric 802, which provides communications between computer processor(s) 804, memory 806, persistent storage 808, communications unit 810, and input/output (I/O) interface(s) 812. Communications fabric 802 can be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.)) 

 receiving, via a user interface, a request to present items available via a distribution network including a distributor (See para 0032- In operation 200, CMS 122 receives a list of products for a merchant inventory. In various embodiments, a user of merchant device 124 may select, through CMS interface 128, one or more beverage products offered by one or more of the suppliers/distributors using inventory management and acquisition system 100. For example, a Merchant application 126 may include a drop down menu of the various distributors and suppliers included in inventory management and acquisition system 100 as well as a list of the beverage products offered by them. The user of merchant device 124 may navigate the CMS interface in order to select one or more of the products that the user of merchant device 124 offers, or is going to offer, at the establishment.) This shows merchant can browse through different lists in the drop down menus and add items from distributor. The act of browsing through the items is the request that is received from user interface. 


wherein a first facility of the plurality of facilities is located/associated within a first portion of the distribution network and is not located/associated within a second portion of the distribution network
(See para 0028-  For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc.) This shows that there are plurality of facilities. (See para 0029- The inventory management and 100 may be configurable based on the geographic location of the users of the merchant devices 124 and 130. For example, different states or countries may have different applicable laws regarding the purchase and sale of alcoholic beverages) (See para 0044- In operation 604, CMS 122 identifies a distributor for each beverage product included in the received order. CMS 122 may determine the distributors based on, for example, user input, a pre-existing list of approved distributors for each beverage product, or location information (e.g., city, state, and/or county). Location information may be determined automatically using, for example, global positioning system information) This shows that if there is a facility in one state, then that facility would be part of the first portion of the distribution network, but not part of the second portion of distribution network in another state or region. Being in different regions would also mean they are not associated as well as located. 

causing the user interface to present a plurality of selectable user interface elements, each of the plurality of selectable user interface elements corresponding to an item available from the distributor (See figure 3 and para 0033- In operation 204, CMS 122 receives a par value and on hand value for each item in the list received in operation 202. The par value and on hand value for each item may be stored as metadata associated with each item. The user of merchant device 124 may indicate a par value for each beverage product that they select in operation 202. The par value is a numerical value that represents the minimum number of units of a particular beverage product that the user 202. The on hand value represents the current number of units of a given beverage product that the user of merchant device 124 has at his or her establishment.) This shows each item selected has plurality of selectable user interface elements such as entering units, entering par value, and hand value for each item selected from the drop down menus. 

wherein the general order guide is useable to create a plurality of facility
Order guides, Smith teaches general order guide, because the merchant places a general order for beverages to the CMS who makes the order plan. This is seen here (See para 0043- The embodiment described in FIG. 6 recognizes that, in the interest of convenience, merchants may wish to submit a single order of all of the beverage products that they require at a given time.) This shows a single general order for the merchant/organization. Sub orders (i.e. facility order guide) are also taught which are taken from the general order guide. (See ¶044-0045- In operation 602, CMS 122 receives an order for a plurality of beverage products from merchant device 124 via network 136…In operation 606, CMS 122 generates a sub order for each distributor identified in operation 604. In various embodiments, each sub-order may include one or more beverage products from the complete order, as any given distributor may provide distribution services for more than one beverage product. In general, CMS 122 generates a number of 

each of the plurality of facility order guides corresponding to a respective facility of the plurality of facilities associated with the organization Sub orders (i.e. facility order guide) are also taught which are taken from the general order guide. (See para 044-0045- In operation 602, CMS 122 receives an order for a plurality of beverage products from merchant device 124 via network 136…In operation 606, CMS 122 generates a sub order for each distributor identified in operation 604. In various embodiments, each sub-order may include one or more beverage products from the complete order) The suborders correspond to the establishments since these orders will go to the establishment locations. Merchant can have multiple establishments. (See para 0028- For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc. ) 

receiving, via the user interface at a first time, a request to associate the general order guide with the plurality of facilities Examiner interprets this step to be when customer is adding items to the order and inputting values such as par values, the mere fact of adding items to an order is an act of associating the order with plurality of facilities. These ordered items are going to the facilities. (See para 0033- The user of merchant device 124 may indicate a par value for 202. The par value is a numerical value that represents the minimum number of units of a particular beverage product that the user wants to have available for use in the establishment. Further, the user may enter an on hand value for each beverage product included in the list received in operation 202) 

receiving, at a second time subsequent to the first time, a request to generate the plurality of facility order guides based on the general order guide, wherein each facility order guide of the plurality of facility order guides is to include items from the general order guide that are available in a portion of the distribution network associated with the respective facility  Examiner interprets this step to be after the customer is done making the order and submitting the order to the system from the merchant device. This makes the sub orders (i.e. facility order guides) which include items from the complete order which is the general order guide, this includes items that are available. (See 0045- In operation 606, CMS 122 generates a sub order for each distributor identified in operation 604. In various embodiments, each sub-order may include one or more beverage products from the complete order, as any given distributor may provide distribution services for more than one beverage product. In general, CMS 122 generates a number of sub-orders based on the identified distributors, rather than a single order that entails all of the ordered beverage products. In operation 608, CMS 122 determines the order software for each distributor. CMS 122 may include a database containing details on each distributor included in inventory management and acquisition system 100.) 

causing the first facility order guide to be associated with the first facility for use when creating an order for one or more items to be delivered to the first facility via the distribution network; (See fig. 6) The facility order guide is associated with the facility because the suborders are based on the list submitted by the facility or merchant when they choose beverages. The facility order guide is also associated with the facility by way of distributors as seen here (See ¶0044- n operation 604, CMS 122 identifies a distributor for each beverage product included in the received order. CMS 122 may determine the distributors based on, for example, user input, a pre-existing list of approved distributors for each beverage product, or location information (e.g., city, state, and/or county). Location information may be determined automatically using, for example, global positioning system information. In certain embodiments, each merchant may have existing relationships with a number of distributors that provide different products. )

providing the first facility order guide to a procurement system/ in response to a request for the first facility order guide from the procurement system/  the procurement system configured to (See background- For example, a restaurant or bar owner (hereinafter the “merchant”) may have one inventory system, while a sales representative for a distributor may have another system. ) This shows order is sent to distributor (see figure 6) (See ¶0047- In operation 616, CMS 122 transmits each sub-order to the corresponding distributor and/or the distributor's sales representative for processing and 122 may transmit one or more generic order forms, as generated in operation 614 and/or one or more distributor-specific order forms, as generated in operation 612. Orders transmitted in operation 616 may be time and date stamped.) (See fig. 6 and 7) This shows that the order is sent to distributor/ sales representative systems so they can procure the order. The act of making an order is a request to send an order to procurement systems of the distributor/sales representative to procure the order.

request the first facility order guide from the system for automatically generating an order guide for a facility associated with an organization (See fig. 6 and 7) This shows the sub orders (i.e. facility order guides). These are automatically sent to the distributor/sales representative by way of computer to automatically make them an order guide for the needs of the organization/merchant. The distributor and sales representative requests these orders to fulfill from the merchant/organization.


use the first facility order guide to populate a procurement system user
interface that facilitates generation of an order by a user associated with the first facility such that the order includes a plurality of items included in the first facility order guide, and place the order with the distributor (See fig. 6 and 7) This shows populated user interface that shows the suborder from the general order the customer made this populated interface is sent to the sales rep and distributor. (See ¶0048- FIG. 7 is an example screenshot of a plurality of beverage product 

However Smith is not clear on determining items in the general order guide that are not available. However Wijaya teaches 

determining that a first item that is included in a general order guide associated with the organization is not available in the first portion of the distribution network Smith already teaches general order guide and organization which is the merchant that needs to buy beverages. Wijaya is also dealing with a single distribution center (see figure 1) (i.e. first portion of distribution network). (See col. 5- the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. According to the example of FIG. 4, a “Budweiser 12 pack” is the preferred choice for substituting for a “Budweiser 6 Pack.”) This shows the system has determined that the item is not available. 


However Smith does not teach substitute for an item, substitute for an item taught by Wijaya. Wijaya teaches 

identifying at least one potential substitute for the first item (See col. 5- the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. According to the example of FIG. 4, a “Budweiser 12 pack” is the preferred choice for substituting for a “Budweiser 6 Pack.”) The second item here is the 12 pack which is a substitute.

wherein the at least one potential substitute includes a second item (See col. 5- the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. According to the example of FIG. 4, a “Budweiser 12 pack” is the preferred choice for substituting for a “Budweiser 6 Pack.”) The second item here is the 12 pack which is a substitute.

determining that the second item is available in the first portion of the distribution network  As seen above, the art is dealing with a single distribution
center (see figure 1) (i.e. first portion of distribution network), the system determines that the 12 pack is available to substitute. (See col. 5- the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. According to the example of FIG. 4, a “Budweiser 12 pack” is the preferred choice for substituting for a “Budweiser 6 Pack.” Using the substitution rules shown in (402), a quantity of 0.50 “Budweiser 12 pack” may be substituted for each quantity of 1 “Budweiser 6 pack” item 

causing the user interface to present information indicative of availability of the second item in the first portion of the distribution network (See col. 8 and 9- At 202, a customer enters his or her customer order via the Webstore 132 interface (described above) (According to a specific embodiment, during the customer ordering process, customers will be provided information relating to availability of items.) This shows that information will be present on the availability of items which include the second item. 

receiving, via the user interface, a request to add the second item to the general order guide (See col 8- At 202, a customer enters his or her customer order via the Webstore 132 interface (described above).)  The customer entering the order via an interface includes the second item if they want to add second items which are the substitute items. The general order guide is already taught above with respect to Smith reference.

the request to add the second item generated in response to selection of a first selectable user interface element associated with the second item (According to a specific implementation, the Webstore Subsystem (WS) 132 provides an interface for enabling customers to access an on-line store (e.g. Webstore), which, for example, may be used to provide a customer with an electronic representation of a retail store. In a specific embodiment where the 102 may access the Webstore via the Internet 104 or World Wide Web using any one of a plurality of conventional browsers.) (In accordance with a specific embodiment, the Webstore Subsystem 132 may be configured to support a number of customer related features such as, for example, self-registration; accessing of customer account information; browsing of product categories and category hierarchy; viewing of product images and product information; keyword searches; delivery scheduling; accessing of customer order history; customizable shopping lists; on-line shopping and ordering; etc.)  Selectable user face elements are already taught by the art of Smith, but Wijaya also teaches this since Wijaya also teaches an interface. The user can select features such as keyword search to select a second item. The keyword search being associated with a second item since it is used to search for an item. 

And excludes items from the general order guide that are not available in the portion of the distribution network associated with the respective facility; (See col. 4 and 5- As shown in the embodiment of FIG. 4, substitution rules 450 for each original SKU 410 may include one or more substitute SKUs 417. The substitution rules 450 may also include a ranking preference 412 for each substitute SKU, a substitution ratio 416 to be applied for each respective substitute SKU, a description 418 of each substitute SKU, pricing rules 420 for each substitute SKU, etc. For example the SKU entry 402 corresponding to “Budweiser 6 pack” may be substituted with three alternate SKU items) This 


automatically selecting the second item for inclusion in the first facility order guide in lieu of the first item and excluding the first item from the first facility order guide based on unavailability of the first item in the first portion of the distribution network at the second time  

Smith already teaches facility order guides as seen above, however it does not teach automatically selecting second item which is the substitute item. Wijaya teaches this here (See col. 4 and 5- As shown in the
embodiment of FIG. 4, substitution rules 450 for each original SKU 410 may include one or more substitute SKUs 417. The substitution rules 450 may also include a ranking preference 412 for each substitute SKU, a substitution ratio 416 to be applied for each respective substitute SKU, a description 418 of each substitute SKU, pricing rules 420 for each substitute SKU, etc. For example the SKU entry 402 corresponding to “Budweiser 6 pack” may be substituted with three alternate SKU items, which have been sorted according to preference, namely, (1) Budweiser 12 pack, (2) Budweiser 2 liter, and (3) Miller 6 pack. The ranking indicates an order of preference,) This shows based on item availability and some priority or rank, the substitution (i.e. second item) is automatically selected because the first item (i.e. original item) is not available. In addition, the 


Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are out of items. This makes the system of Smith more sophisticated and better adapted to changes in inventory. 

Regarding claim 2, the arts above the teach the limitation of claim 1, However Smith further teaches 

comprising: receiving identifying information associated with the organization and organization metadata; (See ¶0032- In operation 200, CMS 122 receives a list of products for a merchant inventory. In various embodiments, a user of merchant device 124 may select, through CMS interface 128, one or more beverage products offered by one or more of the suppliers/distributors using inventory management and acquisition system 100.)(See ¶0032- In operation 200, CMS 122 receives a list of products 124 may select, through CMS interface 128, one or more beverage products offered by one or more of the suppliers/distributors using inventory management and acquisition system 100.) This shows identifying information of the organization by way of the order. (See ¶0033- In operation 204, CMS 122 receives a par value and on hand value for each item in the list received in operation 202. The par value and on hand value for each item may be stored as metadata associated with each item. ) This also shows receiving metadata of par and hand value. 

and associating the organization with at least one portion of the distribution network based on at least one of the identifying information and the organization metadata,. (See ¶0032- In operation 200, CMS 122 receives a list of products for a merchant inventory. In various embodiments, a user of merchant device 124 may select, through CMS interface 128, one or more beverage products offered by one or more of the suppliers/distributors using inventory management and acquisition system 100.)(See ¶0032- In operation 200, CMS 122 receives a list of products for a merchant inventory. In various embodiments, a user of merchant device 124 may select, through CMS interface 128, one or more beverage products offered by one or more of the suppliers/distributors using inventory management and acquisition system 100.) This shows the order data is associated with the one portion of the distribution network because the order includes items by the distributors. 

Regarding claim 12, Smith further teaches 

 receiving a request to create a product group associated with the general order guide (See fig. 9-15) This shows that merchant is creating a product group that consists of an order. The product group of beverage is for the merchant’s establishments. 

receiving a request to add the first item to the product group; (See fig. 9-15) Beverages can be added to the orders. 


receiving a request to add the second item to the product group; (See fig. 9-15) multiple items can be added to the order list.

and in response to the request to generate the facility order guide, causing at least one item from the product group to be selected for inclusion in each of the facility order guides (See fig. 6) Based on figure 6, all items in the product group which consists of the order are included in the facility order guides by way of making sub groups. The art is capable of having one item from product group such as vodka be in each of the sub orders. For example if a merchant has establishments in different regions, each region’s distributor would be able to provide that item to the merchant’s different establishments. 

Regarding claim 13, Smith further teaches 

 receiving a request to create a second general order guide; (See ¶0028- For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc.) (Figures 9-15) This shows that a merchant can create multiple product groups based on multiple establishments. 

receiving, via the user interface, a request to add a third item that is available in the distribution network to the second general order guide; (Figures 9-15) This shows that multiple items can be added to the product group which consists of the other list. 

receiving a request to associate the second general order guide with the facility (See figure 2) The fact that the initial list is being made by the merchant of the facility means that the order guide is already associated with the facility. 

and automatically selecting the third item for inclusion in the facility order guide based on the association of the second general order guide with the first facility. (See figure 2) All of the items are included in the order list of 208 based on the selection made in 202 which includes the third item.  The fact that this is done on a computer system as seen in figure 8 means the process is automated. 



Regarding claim 14, the arts above teach the limitations of claim 13, however Smith further teaches 

receiving price information associated with the organization, wherein the price information includes prices for a multiplicity of items available in the distribution network including a price for the third item and a price for a fourth item (See figure 2)  From item 202 a plurality of items are added which include third and fourth item. These items also have a par and hold price (i.e. value) given.  (See ¶0027- For example, merchant application 126 may allow a user to build a list of beverage products offered by the merchant. The user may set an inventory, or “on hand” value, for each beverage product indicating the current stock of the product. The user may further input a “par value” for each product by indicating the minimum units of a given product that the merchant wishes to have on hand. ) 

 receiving order history information indicative of an amount of the third item ordered by a set of facilities associated with the organization, including at least the plurality of facilities, over a particular period of time; (See ¶0044-The associated metadata may include a variety of information, such as the distributor that provides the beverage product or promotional offers associated with the beverage product, order history information for each product, etc.) 

 determining potential savings based on a cost of purchasing an equivalent amount of the fourth item; (See ¶0023- Supplier application 104 may further include a design application for generating promotional offers and advertisements, which may be transmitted via network 136 to merchant devices 124 and 130. Supplier application 104 may include data mining capabilities, which allow a user of supplier device 102 to select specific product and sales information based on a plurality of factors, such as location of sales, amount of sales, etc.) This shows promotions can be based on amount of sales. In addition, promotions can still be added if beverages have the same par value or on hand value meaning the same amount needs to be purchased. 


causing the user interface to present the potential savings and a second user interface element that is selectable to add the fourth item to the second general order guide; (See fig. 18- this shows that the promotion has been added) Figures 5-19 show plurality of items that can be added which include a fourth item. 
and receiving, via the user interface, a request to add the fourth item to the second general order guide in response to selection of the second user interface element. (Figures 5-19 show items being added to the order list). 

However Smith doesn’t teach 

submitting, to a database of potential substitutes without user intervention, a query for one or more items that are substitutes for the third item; 

receive, in response to the query, identifying information of the fourth item as being a substitute for the third item; 


determining that the third item is available in the first portion of the distribution network;


However Wijaya teaches  submitting, to a database of potential substitutes without user intervention, a query for one or more items that are substitutes for the third item; ( See col 4-5- Periodically (e.g., minutes, hours, days) the OMS polls the PUB database for new and updated SKU information, and stores the retrieved data into the OMS database 151.) (According to a specific embodiment, the PUB Subsystem 140 may be used as an interface to allow merchants/vendors to enter substitution instructions relating to specific SKUs. An example of a set of substitution instructions for selected SKUs is shown in FIG. 4 of the drawings.) This shows the OMS polls the database for information. This includes instructions for substitutions for items which includes the third item. The polling is done by the system and not the user.

receive, in response to the query, identifying information of the fourth item as being a substitute for the third item (See col. 4-5 Periodically (e.g., minutes, hours, days) the OMS polls the PUB database for new and updated SKU information, and stores the retrieved data into the OMS database 151.) (According to a specific embodiment, the PUB Subsystem 140 may be used as an interface to allow merchants/vendors to enter substitution instructions relating to specific SKUs. An example of a set of substitution instructions for selected SKUs is shown in FIG. 4 of the drawings.) The substitution instruction that the oms receives would include information such that a fourth item is a substitute for the third item. Example of this information is seen in figure 4.


determining that the third item is available in the first portion of the distribution network; The art is capable of showing availability information of different items ( See col. 9 According to a specific embodiment, during the customer ordering process, customers will be provided information relating to availability of items) 

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps 

Regarding claim 15, the arts above teach the limitations of claim 14, however Smith further teaches 

receiving, for a plurality of items including the fourth item, rebate information from at least one of a third party cooperative organization, a manufacturer, and a distributor (See para 0035- As discussed below, the user of merchant device 124 may also select one or more promotional offers made available by other entities using inventory management and acquisition system 100 to be applied to the order) (See para 0036-  In such an embodiment, merchant application 126 may include a graphical user interface for viewing and selecting promotional offers published by the distributor) Promotional offer corresponds to rebate, and this shows promotional offer corresponding to distributor. The promotional offer is for items which include the fourth item. 

where the rebate information indicates a price deviation to which the organization is entitled; and determining the price for the fourth item using the rebate information. (See para 0035- As discussed below, the user of merchant device 124 may also select one or more promotional offers made available by other entities using inventory management and acquisition system 100 to be 126 may include a graphical user interface for viewing and selecting promotional offers published by the distributor) A promotional offer means a deviation from the price an organization usually pays. (See para 0037-In decision block 212, CMS 122 determines whether any current promotional offers exist and apply to any beverage products included in the order.) (See fig. 18) This shows the system has determined that promotion has been applied and this would be reflected in the order total as seen in the user interface. (See abstract-promotions, and automatically adjusting, a price of at least one of the products associated with the at least one promotion to the inventory order.) 

Regarding claim 16, the arts above teach the limitations of claim 1, however Wijaya further teaches 

wherein identifying at least one potential substitute for the first item that is available in the first portion of the distribution network includes utilizing a trained model to identify the second item as being a potential substitute based on metadata associated with the first item and metadata associated with the second item. (See col. 5- For example, if a customer orders a quantity of 1 “Budweiser 6 Pack”, and later it is determined that this SKU is oversold or unavailable, the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. According to the example of FIG. 4, a “Budweiser 12 pack” is the preferred choice for substituting 402), a quantity of 0.50 “Budweiser 12 pack” may be substituted for each quantity of 1 “Budweiser 6 pack” item ordered, so that approximately the same amount of actual net weight beer is substituted. ) This shows a model is trained to use the substitution rules. The rules include data regarding the first and second item rule example is shown in fig. 4. 

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are out of items. This makes the system of Smith more sophisticated and better adapted to changes in inventory.

Regarding claim 17, the arts above teach the limitations of claim 1, however Wijaya further teaches 

causing the user interface to present the second item as a potential substitute for the first item; (See figure 4) 

receiving feedback indicating that a request was received to add the second item to the general order guide subsequent to the second item being presented as a potential substitute for the first item; (See col. 6 Preliminary substitution lists may also be generated in the same manner to be approved or edited by merchants. In any of these embodiments, the substitution instructions are typically stored in a database for retrieval at the appropriate point of use. ) This shows feedback by editing the lists. 


and updating the trained model based on the feedback such that the trained model is more likely to suggest the second item as a potential substitute for the first item. The fact that the substitution list has been updated as seen above means the trained model is also updated to select based on the feedback provided by the merchant. The preferences are seen in fig. 4. 

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are out of items. This makes the system of Smith more sophisticated and better adapted to changes in inventory.

Regarding claim 18, the arts above teach the limitations of claim 16, however Wijaya further teaches 

providing metadata associated with the first item to the trained model;
providing metadata associated with the second item to the trained model  (Figure 4 shows metadata provided to the system regarding first and second item) The system is trained to use these rules for substitution. 

receiving output from the trained model indicating that the second item is a
substitute for the first item  (See col. 12-13 Once the selected oversold SKU has been identified, substitution instructions relating to the identified oversold SKU are retrieved (604) and processed in order to select (605) a first preferred substitute SKU for the identified oversold SKU. An example of substitution instructions is shown in FIG. 4 of the drawings.) This shows the system outputs a substitute item for the item that is not available. 

updating, based on the output, a database of potential substitutes to indicate that
the second item is a substitute for the first item; The art is capable of doing this. If a substitution is made for an item, and the customer is not satisfied, they can update the substitution rules as seen in figure 4. Substitution rules can always be 

querying, without user intervention, a database of potential substitutes for one or more items that are substitutes for the third item. ( See col 4-5- Periodically (e.g., minutes, hours, days) the OMS polls the PUB database for new and updated SKU information, and stores the retrieved data into the OMS database 151.) (According to a specific embodiment, the PUB Subsystem 140 may be used as an interface to allow merchants/vendors to enter substitution instructions relating to specific SKUs. An example of a set of substitution instructions for selected SKUs is shown in FIG. 4 of the drawings.) This shows the OMS polls the database for information. This includes instructions for substitutions for items which includes the third item. The polling is done by the system and not the user.

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are 

Regarding claim 19, the arts above teach the limitations of claim 16, however Wijaya further teaches 

providing the metadata associated with the first item to the trained model,
wherein the metadata associated with the first item comprises information descriptive of the first item; providing the metadata associated with the second item to the trained model, wherein the metadata associated with the second item comprises text descriptive of the second item; (See figure 4) This shows providing metadata of the first and second items with text descriptive such as quantity and brand. 

receiving output from the trained model indicating that the second item is a
substitute for the first item  (See col. 12-13 Once the selected oversold SKU has been identified, substitution instructions relating to the identified oversold SKU are retrieved (604) and processed in order to select (605) a first preferred substitute SKU for the identified oversold SKU. An example of substitution instructions is shown in FIG. 4 of the drawings.) This shows the system outputs a substitute item for the item that is not available. 

updating, based on the output, a database of potential substitutes to indicate that
the second item is a substitute for the first item; The art is capable of doing this. If a substitution is made for an item, and the customer is not satisfied, they can update the substitution rules as seen in figure 4. Substitution rules can always be updated. (See col. 6- Preliminary substitution lists may also be generated in the same manner to be approved or edited by merchants) 

querying, without user intervention, a database of potential substitutes for one or more items that are substitutes for the third item. ( See col 4-5- Periodically (e.g., minutes, hours, days) the OMS polls the PUB database for new and updated SKU information, and stores the retrieved data into the OMS database 151.) (According to a specific embodiment, the PUB Subsystem 140 may be used as an interface to allow merchants/vendors to enter substitution instructions relating to specific SKUs. An example of a set of substitution instructions for selected SKUs is shown in FIG. 4 of the drawings.) This shows the OMS polls the database for information. This includes instructions for substitutions for items which includes the third item. The polling is done by the system and not the user.

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 21, the arts above teach the limitations of claim 20, however Smith further teaches 

a database comprising information about items available in the distribution
network from the one or more distributors; (See para 0021- Server 120 may also include master beverage list 138. In various embodiments, master beverage list 138 is a database containing product information for a plurality of beverage products. Master beverage list 138 may include information, such as the universal product code, quick response code, or other identifier, about all beverage products available for inventory or acquisition through inventory management and acquisition system 100 (e.g., all of the products available through one or more distributors).) 

wherein the at least one hardware processor that is further programmed to: submit a query to the database for information about the first item; and (See para 0032- n operation 200, CMS 122 receives a list of products for a merchant inventory. In various embodiments, a user of merchant device 124 may select, through CMS interface 128, one or more beverage products offered by one or 100. For example, a Merchant application 126 may include a drop down menu of the various distributors and suppliers included in inventory management and acquisition system 100 as well as a list of the beverage products offered by them.)  The merchant device queries the beverage list to see what items to add for the order. The beverage list containing information about a first item. 

However Smith doesn’t teach determining if a product is unavailable, however Wijaya teaches determine that the first item is not available in the first portion of the distribution network based on a response to the query. (See col. 5- For example, if a customer orders a quantity of 1 “Budweiser 6 Pack”, and later it is determined that this SKU is oversold or unavailable, the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. ) This shows the system has determined that an item is not available from a distribution center. 

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are . 


Claims 3-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20160267430) in view of Wijaya et al. (US7233914B1) herein Wijaya in further view of Nazarian (US20180315018A1) herein Nazarian. 

Regarding claim 3, the arts above teach the limitations of claim 1, however they do not teach 
wherein the first portion of the distribution network corresponds to a first geographic area, and the second portion of the distribution network corresponds to a second geographic area that is different than the first geographic area.
Even though Smith teaches a plurality of distributors at different locations within a zip code, it doesn’t teach geographic area. That is seen Nazarian, Nazarian teaches wherein the first portion of the distribution network corresponds to a first geographic area, and the second portion of the distribution network corresponds to a second geographic area that is different than the first geographic area. (See ¶0029- Moreover, the central server 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The distribution centers 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows different parts of distribution network with respect to different regions. 


Regarding claim 4, the arts above teach the limitations of claim 3, , however Nazarian further teaches 
wherein the distribution network comprises a plurality of
distribution centers, each of the plurality of distribution centers is associated with a particular distributor of a plurality of distributors that includes the distributor, (See ¶0029- Moreover, the central server 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The distribution centers 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows plurality of distribution centers and it is obvious that each distribution center is associated with a distributor as seen here or seen in the primary art of Smith where it shows multiple distributors. 

and the first geographic area is associated with no more than a single distribution center associated with any one distributor of the plurality of distributors
102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The distribution centers 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows each region or geographic area is associated with a single distribution center. For example from figure 7a, area A-B is only associated with a single distribution center DC.  

Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system.  

Regarding claim 5, the arts above teach the limitations of claim 3, however Nazarian further teaches 

wherein the distribution network comprises a plurality of
distribution centers that is each associated with a particular distributor of a plurality of distributors that includes the distributor (See ¶0029- Moreover, the central server 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows plurality of distribution centers and it is obvious that each distribution center is associated with a distributor as seen here or seen in the primary art of Smith where it shows multiple distributors.

Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system. In addition Smith further teaches 
and the first geographic area is associated with a subset of distribution centers of the plurality of distribution centers. (See fig. 53) This shows subset of distribution centers for a geographic region which is by zip code. 

Regarding claim 6, the arts above  teach the limitations of claim 3, however Nazarian further teaches 

wherein the distribution network comprises a plurality of
distribution centers that is each associated with a particular distributor of a plurality of distributors that includes the distributor, (See ¶0029- Moreover, the 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The distribution centers 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows plurality of distribution centers and it is obvious that each distribution center is associated with a distributor as seen here or seen in the primary art of Smith where it shows multiple distributors.
and at least one of the plurality of distribution centers is associated with both the first geographic area and the second geographic area. (See figure 7a) This shows a single distribution center that covers areas A-B but also C-J. 

Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system.

Regarding claim 7 the arts above  teach the limitations of claim 3, however Smith further teaches 

wherein the first facility is located within the first geographic area, and wherein the organization is associated with a second facility that is located within the second geographic area, (See ¶0028- Additionally, merchant dashboard application 132 may enable a user to access multiple accounts from a single system. For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc.) This shows that the merchant or organization has multiple establishments, and the art is capable of having multiple establishments which are not at the same location.
 
In addition Wijaya teaches and wherein determining that the first item is not available from the distributor in the first portion of the distribution network comprises determining that the first item is not available via a distribution center corresponding to the first geographic area. (See col. 5- For example, if a customer orders a quantity of 1 “Budweiser 6 Pack”, and later it is determined that this SKU is oversold or unavailable, the substitution instructions 400 may be referenced in order to determine which products/items may be substituted for the unavailable item. ) This shows that an item is not available from a distribution center. There is only one distribution center in this example which is at the first location. 


Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system 

Regarding claim 8, the arts above teach the limitations of claim 7, however Smith further teaches 

further comprising receiving a request to associate the general order guide with a group of facilities including the facility and the second facility.  (See ¶0028- Additionally, merchant dashboard application 132 may enable a user to access multiple accounts from a single system. For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc.) This shows the art is capable of showing an order guide with respect to a plurality of establishments. 

Regarding claim 9, the arts above teach the limitations of claim 8, however Nazarian further teaches 

 in response to receiving the request to generate the plurality of facility order guides, determine that the first facility is associated with the group of facilities; (See ¶0027- The order may include one or more of a product and a delivery destination for the product. According to an embodiment, the online order can comprise a plurality of products to be delivered to a single destination. According to another embodiment, the online order can comprise a plurality of products to be delivered to multiple, different destinations.) This shows that an order which includes a first destination can also be associated with multiple other destinations or facilities for items to be dropped. (See ¶0032- In an exemplary embodiment of the invention, a distribution center 108 may supply a store or group of retail stores (not illustrated) in the surrounding area.) 
in response to determining that the first facility is associated with the group of facilities, determining that the general order guide is associated with the group of facilities; (See ¶0027- The order may include one or more of a product and a delivery destination for the product. According to an embodiment, the online order can comprise a plurality of products to be delivered to a single destination. According to another embodiment, the online order can comprise a plurality of products to be delivered to multiple, different destinations.) This shows that the order which is the general order guide can be determined to be associated with a group of facilities which are the multiple different destinations. 

and in response to determining that the general order guide is associated with the group of facilities, generating the facility order guide based on the general order guide. (See ¶0032- The central server 102 may examine the geography of the delivery and shipping points and generate a delivery route. The 108 and that hits all of the delivery points.) This shows a facility order guide which is a delivery route here is generated based on the initial order or general order guide. 

Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system.

Regarding claim 10, the arts above, teach the limitations of claim 1, however they do not teach 

  determining that the general order guide is associated with a plurality of facilities including the first facility, wherein at least one facility of the plurality of facilities is associated with the second portion of the distribution network;
 determining which of the plurality of facilities are covered for the first item, wherein a facility is covered for the first item when the first item is available in a portion of the distribution network associated with that facility;
However Nazarian teaches determining that the general order guide is associated with a plurality of facilities including the facility, wherein at least one facility of the plurality of facilities is associated with the second portion of the distribution network; (See ¶0027- The order may include one or more of a product and a delivery destination for the product. According to an embodiment, the online order can comprise a plurality of products to be delivered to a single destination. According to another embodiment, the online order can comprise a plurality of products to be delivered to multiple, different destinations.) This shows that an order which includes a first destination can also be associated with multiple other destinations or facilities for items to be dropped. (See ¶0032- In an exemplary embodiment of the invention, a distribution center 108 may supply a store or group of retail stores (not illustrated) in the surrounding area.) (See fig. 7A and 3) This shows that the facility can be associated with a second portion of the distribution network, because an order can have multiple destinations and one destination can have a location where another distribution center/distributor is responsible as seen in ¶0029. 
 determining which of the plurality of facilities are covered for the first item, wherein a facility is covered for the first item when the first item is available in a portion of the distribution network associated with that facility; (See ¶0028- The central server 102 can identify contents of the online order. As such, the central server 102 can identify a product, an identification number of the product (i.e., SKU number), and a delivery destination of the product.) This shows the system determines facility destinations for the items. This is based on items being 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. ) 

Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system.

In addition Smith teaches and causing a user interface element to be presented via the user interface, wherein the user interface element conveys information that is indicative of a proportion of the plurality of facilities covered for the first item. (See ¶0028- Additionally, merchant dashboard application 132 may enable a user to access multiple accounts from a single system. For example, if a merchant owns multiple establishments, the user may use merchant dashboard application 132 to access all of the relevant establishments and place orders, manage inventory values, etc.)(See fig. 40) This shows that the art of capable of the merchant having an order for each establishment, which shows how many items per establishment would be delivered. 

Regarding claim 11, the arts above teach the limitations of claim 10, however Wijaya further teaches 

causing identifying information of the second item to be presented via the user interface; (See fig. 4) This shows second substitute items.  
and the second item if the second item were designated as a substitute for the first item. (See fig. 4) This shows second substitute items.  

Smith and Wijaya are both analogous art because they are from the same problem solving area of beverage/order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Wijaya’s because Smith can implement a system for when certain beverages are not available for the merchant. The merchant can have a substitute list ready and implemented when beverages are not available. This helps merchants have their order completely fulfilled and accounts for when distributors are out of items. This makes the system of Smith more sophisticated and better adapted to changes in inventory. In addition, Nazarian teaches 
determining which of the plurality of facilities are covered for the second item; (See ¶0028- The central server 102 can identify contents of the online order. As such, the central server 102
that conveys information that is indicative of how many additional facilities of the plurality of facilities would be covered for at least one of the first item (See ¶0028- The central server 102 can identify contents of the online order. As such, the central server 102 can identify a product, an identification number of the product (i.e., SKU number), and a delivery destination of the product. Along) This shows the system can determine items and their respective locations (i.e. facilities).
Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system. In addition Smith teaches 

and causing a second user interface element to be presented, via the user interface (Smith teaches multiple user interfaces). 

Regarding claim 22,  the arts above teach the limitations of claim 1, however Nazarian further teaches 

wherein the distribution network comprises a plurality of
distribution centers, each of the plurality of distribution centers is associated with a particular distributor of a plurality of distributors that includes the distributor, (See ¶0029- Moreover, the central server 102 can also be in communication with one or more distribution centers 108 to fulfill the online order. The distribution centers 108 may be assigned to supply items to a plurality of retail stores in their respective region.) This shows plurality of distribution centers and it is obvious that each distribution center is associated with a distributor as seen here or seen in the primary art of Smith where it shows multiple distributors.
Smith and Nazarian are both analogous art because they are from the same problem solving area of order management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s invention with Nazarian because Smith can implement a system for managing orders once they have been shipped which includes determining routes. This ensures orders are received by the merchant and are not lost. This helps the problem being solved by Smith which is a better ordering system.

In addition, Smith further teaches 

the database comprises information indicative of which of the items available in the distribution network from the plurality of distributors is covered by each distribution center of the plurality of distribution centers. (See para 0021- Master beverage list 138 may further include one or more sub lists, such as distributor list 140 and merchant list 142. In certain embodiments, distributor 140 and merchant list 142 include information on specific beverage products offered by distributors or merchants, respectively. For example, Distributor list may include a plurality of distributors and a list of beverage products included in beverage master list 138 that each distributor offers. )  This shows the distributors and what items they carry. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683